Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin King on 01/11/2022.
The application has been amended as follows:
1. (currently amended) A preparation method of calcium-alumino-silicate-hydrate nano-seeds suspension, including the following steps:
dropwise adding an aqueous solution of calcium source, an aqueous solution of silicon source and an aqueous solution of aluminum source to a solution of polycarboxylate superplasticizer, adjusting a pH value to 10.0 ~ 13.5, and continuously stirring to obtain the calcium-alumino-silicate-hydrate nano-seeds suspension, wherein the calcium to silicon molar ratio is 0.2 to 1.8, and the aluminum to silicon molar ratio is 0.01 to 1.0, 
wherein the stirring  is carried out at a temperature of  5 ~ 60°C for 0.5 ~ 24 h and nitrogen gas is supplied during the stirring to prevent carbonization;
wherein raw materials for synthesizing polycarboxylate superplasticizer comprises methacrylic acid and methacrylate, wherein the methacrylic acid to methacrylate molar ratio is 2:1 to 10:1; 
wherein the polycarboxylate superplasticizer has a molecular  weight  of 10000 to 200000, a side chain contains containing 45 to 200 ethylene oxide units and a polymer dispersion index of 1.0 to 5.0; 

dispersing the polycarboxylate superplasticizer into water, and
stirring at a speed of 200 ~ 2000 r/min for 0.5 ~ 2h.
Claims 1 - 4, 6 - 8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731